PER CURIAM.
Darren Lee Girard challenges the habitual offender sentences imposed on twelve third-degree felony counts. He correctly claims that the thirty-year terms exceed the maximum habitual offender sentence allowed for a third-degree felony. See § 775.084(4)(a)3, Fla. Stat. (1995).
Accordingly, we reverse the sentences imposed on the third-degree felony counts and remand with directions to the trial court to correct the sentences to reflect the maximum habitual offender sentences, to-wit, ten years. Girard’s presence is not required for this correction.
BLUE, A.C.J, and FULMER and DAVIS, JJ, Concur.